Citation Nr: 1740334	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-18 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to service connection for a bilateral foot disability, to include hammertoes and pes planus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran appeared at a Board hearing before the undersigned in July 2013.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously before the Board.  However, this issue was granted by the RO in a November 2016 rating decision.  Therefore, this appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This matter was last before the Board in June 2015, when it was remanded for further development.  In accordance with the Remand directives, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for examinations regarding his bilateral hammertoes, hepatitis C, and tinnitus claims.  The actions by the AOJ constitute substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2017, the Veteran filed a timely notice of disagreement (NOD) with respect to the issues of entitlement to and total rating for compensation based on individual unemployability (TDIU) and for an increased rating for PTSD.  The Veterans Appeals Control and Locator System (VACOLS) indicates that receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the Veteran's claims, Manlincon is not applicable in this case.

The Veteran originally submitted a claim for service connection for bilateral hammertoes.  However, treatment records including the May 2016 VA examination indicates diagnoses of bilateral hammertoes and bilateral pes planus.  Therefore, the Board has recharacterized the Veteran's claim more broadly as a claim for service connection for a foot condition, in order to encompass the above.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability, including hammertoes and pes planus, are the result of an event in active service.

2.  The Veteran's current tinnitus is the result of an event in active military service.

3.  The Veteran's current hepatitis C was not caused or aggravated by a disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral foot disability, to include pes planus and hammertoes, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110. 1112 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38  C .F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has tinnitus due to noise exposure during service, manning a 3 inch 150 gun in a 6 x 3 room with 4 feet tall shells.  See July 2013 Board Hearing transcript ("when did the ringing start, it's like, hard to identify but and it's not really loud...it's just a constant hum...comes and goes, so it's hard to quantify...I probably would have been here a long time ago...we don't go to the doctors.").  The Veteran has contended that his current foot disorders are the result of wearing ill-fitted boots during service.  See October 2014 VA Form 21-4138 ("I have severe foot problems from the boots and shoes I was forced to wear my toes were crunched up and I had to march with heavy packs.")  Lastly, the Veteran contends that he contracted hepatitis C due to his duties as a dental technician.  See July 2013 Board Hearing transcript.

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2015).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Bilateral Foot Condition

In the present case, there is no dispute that the Veteran has a history and current diagnoses of bilateral foot disorders.  See i.e. February 2000 VAMC Physical Exam ("hammer toes"); June 2005 VAMC Podiatry Consult ("10+ year HX hammertoes bilateral feet...has received no formal treatment at this time"); February 2008 VAMC Podiatry Consult ("hammertoes for many years, state he wore a pad in the past"); May 2016 VA examination ("Vet was referred to Podiatry at Bronx VA for his feet problems since 2/2015 where he was diagnosed with painful hammertoes bilaterally").  As such, a current disability has been shown and the first element of service connection has been met.

Regarding the second element of service connection, the Board notes that the service treatment records show no complaints or findings pertaining to the feet.  In fact, the Veteran specifically denied having any foot problems at the time of the August 1977 separation examination, stating that "I am presently in good health and taking no medications."  However, the Veteran has asserted that he did experience foot symptomatology during service and thereafter, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the second element under Shedden, is satisfied.  

VA obtained a medical opinion in May 2016 reflecting a diagnosis of bilateral hammertoes and pes planus.  The examiner observed that in-service treatment records did not reflect any foot-related issues, but also noted the Veteran's report of "very painful...feet" and his refusal to "seek help from a military service provider during his term of active duty."  The examiner concluded that the bilateral foot disorders were "at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  For the rationale, the examiner provided excerpts from medical literature, citing the proposition that disabilities such as hammertoes are "relatively common" in certain at-risk populations including active military personnel who participate in sports such as running and jumping.  The examiner further explained the delayed onset of the disabilities as these conditions "develop slowly and take years to become deformed enough to require surgical correction."   

Following receipt of the May 2016 opinion, the AOJ determined that another, in-house opinion on the issue was warranted.  The AOJ requested an addendum opinion from the May 2016 examiner, alleging that "It is unclear in your rationale how and if you are relating either the hammer toes and or pes planus to the veterans period of military service from 1974 to 1977."  In the November 2016 response, the examiner now provided a negative opinion.  The stated rationale for this reversal stemmed from a "lack of continuity of symptoms," noting that the Veteran did not seek treatment for the condition until "2/2015." 

The sole basis for this new conclusion is the Veteran's apparent lack of treatment, a rationale that courts have generally found to be inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case that rationale is all the more problematic in light of the Veterans competent statements regarding ongoing foot pain and refusal to seek treatment.  In addition to these issues, the examiner also appears to have relied on an incorrect factual basis, identifying that the Veteran first sought foot treatment in 2015, despite the aforementioned medical evidence to the contrary demonstrating hammertoe diagnoses as early as the year 2000.  Thus, a new opinion was not necessary, and potentially constituted negative development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As an additional opinion was not necessary in this case, the Board finds that the November 2016 opinion should not be considered in the adjudication of this claim. 

The only other medical opinion of record is the May 2016 examination noted above.  Despite the AOJ's opinion, the Board finds that the May 2016 VA opinion is the product of a well-supported rationale and based on an in-person examination and a review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board places great probative value on the May 2016 VA opinion and on the Veteran's statements regarding the onset and continuity of symptomatology, as the Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the circumstances of his service.  Resolving all doubt in favor of the Veteran, based on the foregoing, the Board finds that the Veteran's bilateral foot disorders began during active service.  Accordingly, the Board finds that the evidence shows that the Veteran's bilateral disorders, to include hammertoes and pes planus, are related to his active service.  

Tinnitus

Under the first Shedden element, the evidence must show that the Veteran has a current disability.  Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran has testified that he has had a "hum" in his ears for a "long time."  Accordingly, the Board finds that the Veteran currently has tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) As such, it is conceded that the Veteran suffered an in-service injury due to acoustic trauma and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the VA examinations of record.  Further, based on the Veteran's statements and military personnel records, it has been conceded that he was exposed to acoustic trauma during service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current audiological disorder and the noise trauma in service.  

The Veteran underwent a VA audiological examination in April 2014 and the examiner supplemented this report with an addendum opinion in June 2016.  Although the examiner identified a current a diagnosis of tinnitus, he opined that the disorder was not attributable to service as the Veteran displayed "normal hearing bilaterally."  The examiner further explained that tinnitus may have "other causes", and that a different specialist may be employed to comment on such a theory.  In the June 2016 addendum opinion the examiner was asked to clarify the previous statements about other "causes" and "specialists" regarding tinnitus.  However, the June 2016 addendum opinion does not adequately clarify the prior comments, merely restating that "since there is not hearing loss, and tinnitus is related to hearing loss, thus it is less likely than not that tinnitus is also related to noise exposure while in the service."  

The Board finds that the VA examiner did not provide an adequate explanation to justify this conclusion in either report.  Notably, the examiner's rationale was both inconsistent and minimal, as the conclusion inadequately relied upon a lack of current hearing loss yet contradictorily noted that the Veteran had a current diagnosis of tinnitus and that there were other potential causes of the disability.

In light of the inadequate VA opinions, the Board places more probative value on the Veteran's statements regarding the onset and continuity of symptomatology.  The Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)). 

Based on the foregoing, the Board finds that the evidence shows that the Veteran's tinnitus is related to his active service.  Service connection for tinnitus is warranted.

Hepatitis C

Facts

Service treatment records contain no findings of hepatitis C.  Rather, the record discloses that the Veteran's initial hepatitis C diagnosis was in 2000.

The medical evidence reflects that that the Veteran has been exposed to numerous risk factors for hepatitis C.  The Veteran has provided inconsistent statements with regard to drug use.  In statements to VA treatment providers he acknowledged that he had used both intranasal and intravenous drugs since service and at least as recently as 2007; while in his statements made in support of his claim for VA monetary benefits he has denied such use.  See i.e. March 2000 VAMC Discharge Summary ("had been using I.V. heroin"); April 2006 VAMC Discharge Summary ("describes himself as a 'garbage head,' which means he will use anything to get high. His drug of choice is heroin. He began snorting heroin at the age of 17. Addicted to IV heroin at the age of 28. He would use a bag of heroin a day along with beer, wine and cocaine"); April 2008 VAMC Discharge Summary ("He started snorting heroin at age 17 and using it IV at age 28. He would also use cocaine around the same time as heroin... last use was October 3, 2007").

The Veteran underwent a VA examination in April 2014.  On that occasion, his pertinent medical history and hepatitis C risk factors were acknowledged, noting the Veteran's work as a dental technician, vaccinations via air gun usage, and intravenous/intranasal drug usage and tattoos.  The examiner noted a diagnosis of hepatitis c with an onset in 2000, but concluded that the disease was less likely than not due to the Veteran's service in light of the multiple risk factors he had exhibited in his history, particularly the exposure to blood/fluids via IV drug usage.

In July 2016, the record was supplemented with a VA addendum opinion to address the Veteran's contention that he did not use intravenous drugs.  While the April 2014 VA examiner was unavailable to provide an addendum, the supervisor and chief physician provided a comprehensive and fully detailed medical opinion arriving at the same conclusion as his predecessor.  The July 2016 opinion cites to numerous medical treatment records reflecting both intranasal and intravenous drug usage.  The examiner further explained that even in disregarding the Veteran's intravenous usage as the Veteran has contended, based upon a review multiple medical literature sources, "intranasal drug use is a substantial risk factor for the transmission of hepatitis C infection," a fact that the Veteran has "freely admitted."  

Analysis

As an initial matter, the Veteran is competent to describe events that occurred during military service or symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As a lay person, the Veteran is not competent to provide a medical diagnosis of hepatitis C or to determine the etiology of his hepatitis C infection as such matters requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative to the medical evidence and opinions of record than to the Veteran's lay assertions on these points.

While the Veteran is competent to identify his activities in service, the Board finds that his reports are not credible.  He has provided an inaccurate history of his hepatitis C risk factors, particularly his history of drug use, in the course of seeking VA compensation benefits and in later statements to VA treatment providers that contradicted his prior statements made to VA.  Therefore, his statements cannot be considered as credible and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The only medical opinions to address the question of whether the Veteran's hepatitis C was related to military service were from the April 2014 and July 2016 VA examiners.  Those examiners have essentially identified the Veteran's reported drug use-intranasal/intravenous drug use--as the likely cause of his current hepatitis C infection.  While the examiners acknowledged that dental work and vaccinations can be risk factors for hepatitis C, they noted that the diagnosis of the disease was not until 2000, over twenty years after discharge and following a long history of blood borne pathogen exposure.  The Board finds that these medical opinions together are probative evidence against the claim for service connection because the conclusions were based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran's illegal substance abuse constitutes willful misconduct, and service connection for hepatitis C based on intranasal or intravenous drug abuse cannot be established.  38 U.S.C.A. § 105 (West 2014); 38 C .F.R. § 3.301 (2016). 

Thus, the most probative evidence indicates that the Veteran's hepatitis C is more likely related to intranasal or intravenous drug abuse, rather than any innocent risk factor occurring in service.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to service connection for hepatitis C is denied.



ORDER

Entitlement to service connection for tinnitus, is granted.

Entitlement to bilateral foot disorders, to include hammertoes and pes planus, is granted.

Entitlement to service connection for hepatitis C, is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


